

	

		II

		109th CONGRESS

		1st Session

		S. 1980

		IN THE SENATE OF THE UNITED STATES

		

			November 9, 2005

			Ms. Murkowski introduced

			 the following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To provide habitable living quarters for teachers,

		  administrators, and other school staff, and their households, in rural areas of

		  Alaska located in or near Alaska Native villages.

	

	

	

	

		1.Short titleThis Act may be cited as the Rural

			 Teacher Housing Act of 2005.

		2.Findings and

			 purpose

			(a)FindingsCongress

			 finds that—

				(1)housing for teachers,

			 administrators, other school staff, and the households of such staff in remote

			 and rural areas of the State of Alaska is often substandard, if available at

			 all;

				(2)teachers, administrators,

			 other school staff, and the households of such staff are often forced to find

			 alternate shelter, sometimes even in school buildings; and

				(3)rural school districts in

			 the State of Alaska face increased challenges, including meeting the

			 requirements of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 6301 et seq.), in recruiting employees due to the lack of affordable, quality

			 housing.

				(b)PurposeThe

			 purpose of this Act is to provide habitable living quarters for teachers,

			 administrators, other school staff, and the households of such staff in rural

			 areas of the State of Alaska located in or near Alaska Native villages.

			3.DefinitionsIn this Act:

			(1)Alaska housing finance

			 corporationThe term Alaska Housing Finance

			 Corporation means the State housing authority for the State of Alaska

			 created under the laws of the State of Alaska (or a successor

			 authority).

			(2)Elementary

			 schoolThe term elementary school has the meaning

			 given the term in section 9101 of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C. 7801).

			(3)Eligible school

			 districtThe term eligible school district means a

			 public school district (as defined under the laws of the State of Alaska)

			 located in the State of Alaska that operates 1 or more schools in a qualified

			 community.

			(4)Native village

				(A)In

			 generalThe term Native village has the meaning

			 given the term in section 3 of the Alaska Native Claims Settlement Act (43

			 U.S.C. 1602).

				(B)InclusionThe

			 term Native village includes the Metlakatla Indian Community of

			 the Annette Islands Reserve.

				(5)Other school

			 staffThe term other school staff means—

				(A)pupil services

			 personnel;

				(B)librarians;

				(C)career guidance and

			 counseling personnel;

				(D)education aides;

			 and

				(E)other instructional and

			 administrative school personnel.

				(6)Qualified

			 communityThe term qualified community means a home

			 rule city or a general law city incorporated under the laws of the State of

			 Alaska, or an unincorporated community (as defined under the laws of the State

			 of Alaska) in the State of Alaska located outside the boundaries of such a

			 city, that, as determined by the Alaska Housing Finance Corporation—

				(A)has a population of not

			 greater than 6,500 individuals;

				(B)is located in or near a

			 Native village; and

				(C)is not connected by road

			 or railroad to the municipality of Anchorage, Alaska, excluding any

			 connection—

					(i)by the Alaska Marine

			 Highway System created under the laws of the State of Alaska; or

					(ii)that requires travel by

			 road through Canada.

					(7)Secondary

			 schoolThe term secondary school has the meaning

			 given the term in section 9101 of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C. 7801).

			(8)SecretaryThe

			 term Secretary means the Secretary of Housing and Urban

			 Development.

			(9)TeacherThe

			 term teacher means an individual who—

				(A)is employed as a teacher

			 in a public elementary school or secondary school; and

				(B)meets the teaching

			 certification or licensure requirements of the State of Alaska.

				(10)Tribally designated

			 housing entityThe term tribally designated housing

			 entity has the meaning given the term in section 4 of the Native

			 American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C.

			 4103).

			(11)Village

			 corporation

				(A)In

			 generalThe term Village Corporation has the meaning

			 given the term in section 3 of the Alaska Native Claims Settlement Act (43

			 U.S.C. 1602).

				(B)InclusionsThe

			 term Village Corporation includes, as defined in section 3 of that

			 Act (43 U.S.C. 1602)—

					(i)Urban Corporations;

			 and

					(ii)Group

			 Corporations.

					4.Rural teacher housing

			 program

			(a)In

			 generalThe Secretary shall provide funds to the Alaska Housing

			 Finance Corporation in accordance with regulations promulgated under section 5

			 for use in accordance with subsection (b).

			(b)Use of Funds

				(1)In

			 generalThe Alaska Housing Finance Corporation shall use funds

			 provided under subsection (a) to provide grants and loans to eligible school

			 districts for use in accordance with paragraph (2).

				(2)Use of funds by

			 eligible school districtsAn eligible school district shall use a

			 grant or loan under paragraph (1) for—

					(A)the construction of new

			 housing units in a qualified community;

					(B)the purchase and

			 rehabilitation of existing structures to be used as housing units in a

			 qualified community;

					(C)the rehabilitation of

			 housing units in a qualified community;

					(D)the leasing of housing

			 units in a qualified community;

					(E)purchasing or leasing

			 real property on which housing units will be constructed, purchased, or

			 rehabilitated in a qualified community;

					(F)the repayment of a loan

			 to—

						(i)construct, purchase, or

			 rehabilitate housing units;

						(ii)purchase real property

			 on which housing units will be constructed, purchased, or rehabilitated in a

			 qualified community; or

						(iii)carry out an activity

			 described in subparagraph (G); and

						(G)any other activity

			 normally associated with the construction, purchase, or rehabilitation of

			 housing units, or the purchase or lease of real property on which housing units

			 will be constructed, purchased, or rehabilitated, in a qualified community,

			 including—

						(i)connecting housing units

			 to a utility;

						(ii)preparing construction

			 sites;

						(iii)transporting any

			 equipment or material necessary for the construction or rehabilitation of

			 housing units to and from the site on which the housing units are or will be

			 constructed; and

						(iv)carrying out an

			 environmental assessment and remediation of a construction site or a site on

			 which housing units are located.

						(c)Ownership of Housing

			 and Land

				(1)In

			 generalAny housing unit constructed, purchased, or

			 rehabilitated, and any real property purchased, using a grant or loan provided

			 under this section shall be considered to be owned, as the Secretary determines

			 to be appropriate, by—

					(A)the affected eligible

			 school district;

					(B)the affected

			 municipality, as defined under the laws of the State of Alaska;

					(C)the affected Village

			 Corporation;

					(D)the Metlakatla Indian

			 Community of the Annette Islands Reserve; or

					(E)a tribally designated

			 housing entity.

					(2)Transfer of

			 ownershipOwnership of a housing unit or real property under

			 paragraph (1) may be transferred between the entities described in that

			 paragraph.

				(d)Occupancy of Housing

			 Units

				(1)In

			 generalExcept as provided in paragraphs (2) and (3), each

			 housing unit constructed, purchased, rehabilitated, or leased using a grant or

			 loan under this section shall be occupied by—

					(A)(i)a teacher;

						(ii)an

			 administrator; or

						(iii)other school staff;

			 and

						(B)the household of an

			 individual described in subparagraph (A), if any.

					(2)Nonsession

			 monthsA housing unit constructed, purchased, rehabilitated, or

			 leased using a grant or loan under this section may be occupied by an

			 individual other an individual described in paragraph (1) only during a period

			 in which school is not in session.

				(3)Temporary

			 occupantsA vacant housing unit constructed, purchased,

			 rehabilitated, or leased using a grant or loan under this section may be

			 occupied by a contractor or guest of an eligible school district for a period

			 to be determined by the Alaska Housing Finance Corporation, by

			 regulation.

				(e)Compliance With

			 LawAn eligible school district that receives a grant or loan

			 under this section shall ensure that each housing unit constructed, purchased,

			 rehabilitated, or leased using the grant or loan complies with applicable laws

			 (including regulations and ordinances).

			(f)Program

			 Policies

				(1)In

			 generalThe Alaska Housing Finance Corporation, in consultation

			 with any appropriate eligible school district, shall establish policies

			 governing the administration of grants and loans under this section, including

			 a method of ensuring that funds are made available on an equitable basis to

			 eligible school districts.

				(2)RevisionsNot

			 less frequently than once every 3 years, the Alaska Housing Finance

			 Corporation, in consultation with any appropriate eligible school district,

			 shall take into consideration revisions to the policies established under

			 paragraph (1).

				5.RegulationsNot later than 1 year after the date of

			 enactment of this Act, the Secretary shall promulgate such regulations as are

			 necessary to carry out this Act.

		6.Authorization of

			 appropriations

			(a)In

			 GeneralThere are authorized to be appropriated to the Secretary

			 such sums as are necessary to carry out this Act for each of fiscal years 2007

			 through 2016.

			(b)Administrative

			 expensesEach of the Secretary and the Alaska Housing Finance

			 Corporation shall use not more than 5 percent of funds appropriated during a

			 fiscal year to pay administrative expenses incurred in carrying out this

			 Act.

			

